TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00765-CV


Miles Anson Olson, Appellant

v.

Jacqueline Hannah Avery, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-FM-08-002533, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On December 16, 2008, appellant Miles Anson Olson filed his notice of appeal from a
district court judgment that was ultimately signed on January 7, 2009.  This appeal was assigned the
above-captioned cause number, 03-08-00765-CV.  Subsequently, on February 3, 2009, Olson filed
a motion for new trial in the district court.  After his motion was denied, Olson filed, on March 16,
2009, a second notice of appeal from the district court's judgment.  This Court assigned Olson's
second appeal a separate cause number, 03-09-00144-CV.  This appeal is currently proceeding, and
the clerk's record has already been filed under that cause number.
		Olson has filed a "Motion to Withdraw Premature Notice of Appeal" in which he
seeks to dismiss the original appeal he filed on December 16, 2008, Cause No. 03-08-00765-CV.
We grant Olson's motion and dismiss that appeal.  See Tex. R. App. P. 42.1(a).  This dismissal does
not affect Olson's pending appeal in Cause No. 03-09-00144-CV.
						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   June 11, 2009